Exhibit 2
May 19, 2021


VIA E-MAIL

Fred Williams
Williams Simons & Landis PLLC
327 Congress Ave., Suite 490
Austin, TX 78701


Re:     Gesture Technology Partners LLC v. Samsung Electronics Co. LTD., et al., Plaintiff’s Disclosure
        of Asserted Claims and Infringement Contentions

Counsel:

        On behalf of Samsung Electronics Co., Ltd. and Samsung Electronics America, Inc. (together,
“Samsung”), we write to follow up on our letter of May 7, 2021 regarding certain additional deficiencies in
GTP’s infringement contentions.

         At least two of the Accused Features identified by GTP in its infringement contentions appear to be
features of products sold by other companies. For example, for Claim 27 of the ’431 Patent, GTP identifies
websites describing Google’s Motion Sense technology, which was released only on the Google Pixel 4
series, not on Samsung phones nor on Android phones generally. See ’431 Patent claim chart at 21 (citing
https://venturebeat.com/2019/10/21/googles-motion-sense-hands-on-controlling-games-and-apps-with-
gestures/ (“Google’s Motion Sense hands-on: Controlling games and apps with gestures … After a little
over four years in development, Soli emerged in the Pixel 4 series as the gesture-detecting Motion Sense.
… The Pixel 4 series implementation is a bit more conservative than that used in onstage demos to date,
for better or worse. … Swiping a finger above the Pixel 4’s or Pixel 4 XL’s screen prompts a reaction from
one of five selectable Pokémon, while an upward swipe reveals a dashboard with each one’s height, weight,
type, and ability stats. …”)). Please confirm that GTP will promptly withdraw all infringement allegations
with respect to Google’s Motion Sense technology, including dropping its allegations as to Claim 27 of the
’431 Patent, which relies solely on Google’s Motion Sense technology.

        Similarly, the Smile Shutter feature appears to be a feature of Sony cameras, not Samsung phones
nor Android phones generally.1 Please confirm that GTP will promptly withdraw all infringement allegations
with respect to the Smile Shutter feature.

        We also note that GTP’s complaint identifies the “Galaxy M Series,” yet none of the 35 Accused
Products are from the M Series. Please confirm that GTP will promptly withdraw all infringement allegations
with respect to the Galaxy M series.

          Finally, GTP accuses at least two products—the Samsung Metro 360 and Samsung Xcover 550—
that it concedes do not have two cameras or a light source, and thus cannot meet the claims of at least the

1See
https://www.google.com/search?q=%22smile+shutter%22&rlz=1C1GCEJ_enUS844US844&oq=%22smil
e+shutter%22&aqs=chrome.0.69i59j0j0i22i30l3.2014j0j7&sourceid=chrome&ie=UTF-8.
